

REVOLVING LOAN NOTE
 
$50,000,000
September 25, 2009


FOR VALUE RECEIVED, PAGE FOUR FUNDING LLC, a Delaware limited liability
company ("Company"), promises to pay FORTRESS CREDIT CORP., a Delaware
corporation ("Payee"), or its registered assigns, on or before September 25,
2011, the lesser of (a) FIFTY MILLION DOLLARS ($50,000,000) and (b) the
outstanding principal amount of all advances made by Payee to Company as
Revolving Loans under the Credit Agreement referred to below.
 
Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Revolving
Credit Agreement, dated as of September 25, 2009 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the "Credit
Agreement"; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Consumer Portfolio Services, Inc.,
Company, as Borrower and Payee, as Administrative Agent (in such capacity,
"Administrative Agent"), Collateral Agent and Lender.
 
This Revolving Loan Note is one of the "Revolving Loan Notes" in the aggregate
principal amount of $50,000,000 and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Revolving Loan Note
shall be made in lawful money of the United States of America in same day funds
at the Principal Office of Administrative Agent or at such other place as shall
be designated in writing for such purpose in accordance with the terms of the
Credit Agreement.  Unless and until an Assignment Agreement effecting the
assignment or transfer of the obligations evidenced hereby shall have been
defined in accordance with the Credit Agreement and accepted by Administrative
Agent and recorded in the Register, Company shall be entitled to deem and treat
Payee as the owner and holder of this Revolving Loan Note and the obligations
evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Revolving Loan Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Revolving Loan Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Revolving Loan Note.
 
This Revolving Loan Note is subject to mandatory prepayment and to prepayment at
the option of Company, each as provided in the Credit Agreement.
 
THIS REVOLVING LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
Upon the occurrence of an Event of Default (as defined in the Credit Agreement),
the unpaid balance of the principal amount of this Revolving Loan Note, together
with all accrued and unpaid interest thereon, may become, or may be declared to
be, due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.
 
The terms of this Revolving Loan Note are subject to amendment only in the
manner provided in the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Revolving
Loan Note or the Credit Agreement shall alter or impair the obligations of
Company, which are absolute and unconditional, to pay the principal of and
interest on this Revolving Loan Note at the place, at the respective times, and
in the currency herein prescribed.
 
Company promises to pay all reasonable, out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Revolving Loan Note.  Company
and any endorsers of this Revolving Loan Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.
 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Revolving Loan Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.
 
PAGE FOUR FUNDING LLC


By:  /s/ JEFFREY P. FRITZ        
Name: Jeffrey P. Fritz
Title:   V.P. and CFO



 
 
 

--------------------------------------------------------------------------------

 










 
TRANSACTIONS ON
REVOLVING LOAN NOTE
 
   
 
 
Date
 
Amount of
Revolving Loan
Made This Date
 
Amount of
Principal Paid
This Date
 
Outstanding
Principal
Balance This Date
 
 
Notation
Made By
                                             







 







 
 
 

--------------------------------------------------------------------------------

 
